Burgess, J.
At the March term, 1896, of the circuit court of Pulaski county, the defendants were convicted under a joint indictment theretofore preferred by the grand jury of said county against them for felonious assault upon one A. E. Bugard.
The punishment of A. L. Manuel was fixed by the jury at three years’ imprisonment in the penitentiary, and the punishment of B. D. and O. D. Manuel was fixed at a fine of $100 each.
After unsuccessful motions for a new trial and in arrest defendants appealed.
No bill of exceptions was filed by defendants, so that there is nothing before this court for review save and except the record proper. The indictment is in due form, and the record apparently free from error. The judgment is affirmed.
All concur.